Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “receiving an indication that a multi-level feature has been triggered at the electronic gaming device; in a first level of the multi-level feature, repeatedly selecting, using a random number generator, a first-level outcome from among multiple first-level outcomes until the selected first-level outcome is one of multiple second-level sub-features or awards, the multiple first-level outcomes including the multiple second-level sub-features or awards as well as one or more other first-level outcomes, wherein, upon selection of one of the one or more other first-level outcomes, at least one of the multiple second-level sub-features or awards is enhanced as part of achieving increased volatility for the target level of return to player for the multi-level feature; and in a second level of the multi-level feature, and based on the selected second- level sub-feature or award, selecting, using the random number generator, a second-level outcome from among multiple second-level outcomes of the second level of the multi-level feature, the second-level outcome being selected from multiple second-level outcomes that are unique to the selected second-level feature or award and distinct from other ones of the multiple second-level sub-features or awards available in the first level of the multi-level feature”, (with respect to Claim 16) “selecting a first-level outcome from among multiple first-level outcomes for the bonus feature, the multiple first-level outcomes including one or more terminating outcomes and one or more non-terminating outcomes; determining that the selected first-level outcome is one of the one or more non- terminating outcomes; upon determining that the selected first-level outcome is one of the one or more non- terminating outcomes, enhancing at least one of the one or more terminating outcomes as part of achieving increased volatility for the target level of return to player for the bonus feature; and re-performing the selecting the first-level outcome from among the multiple first-level outcomes for the bonus feature, the multiple first-level outcomes having been adjusted to include the enhanced at least one of the one or more terminating outcomes and to remove the previously selected first-level outcome that is one of the one or more non-terminating outcomes”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A multi-level wheel with secondary wheels is well known in the art. For instance, Schmidt et al. (2017/0193756) in view of Manz et al. (2011/0218027) teaches a multi-level wheel with secondary wheels. However, Schmidt in view of Manz is silent on “receiving an indication that a multi-level feature has been triggered at the electronic gaming device; in a first level of the multi-level feature, repeatedly selecting, using a random number generator, a first-level outcome from among multiple first-level outcomes until the selected first-level outcome is one of multiple second-level sub-features or awards, the multiple first-level outcomes including the multiple second-level sub-features or awards as well as one or more other first-level outcomes, wherein, upon selection of one of the one or more other first-level outcomes, at least one of the multiple second-level sub-features or awards is enhanced as part of achieving increased volatility for the target level of return to player for the multi-level feature; and in a second level of the multi-level feature, and based on the selected second- level sub-feature or award, selecting, using the random number generator, a second-level outcome from among multiple second-level outcomes of the second level of the multi-level feature, the second-level outcome being selected from multiple second-level outcomes that are unique to the selected second-level feature or award and distinct from other ones of the multiple second-level sub-features or awards available in the first level of the multi-level feature”, or “selecting a first-level outcome from among multiple first-level outcomes for the bonus feature, the multiple first-level outcomes including one or more terminating outcomes and one or more non-terminating outcomes; determining that the selected first-level outcome is one of the one or more non- terminating outcomes; upon determining that the selected first-level outcome is one of the one or more non- terminating outcomes, enhancing at least one of the one or more terminating outcomes as part of achieving increased volatility for the target level of return to player for the bonus feature; and re-performing the selecting the first-level outcome from among the multiple first-level outcomes for the bonus feature, the multiple first-level outcomes having been adjusted to include the enhanced at least one of the one or more terminating outcomes and to remove the previously selected first-level outcome that is one of the one or more non-terminating outcomes”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715